17-824
     Singh v. Sessions
                                                                                  BIA
                                                                          A096 200 156
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 20th day of August, two thousand eighteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   GURJIT SINGH,
14            Petitioner,
15
16                       v.                                      17-824
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Jaspreet Singh, Fremont, CA.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Terri J.
27                                       Scadron, Assistant Director; Siu
28                                       P. Wong, Trial Attorney, Office of
29                                       Immigration Litigation, United
30                                       States Department of Justice,
31                                       Washington, DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Gurjit Singh, a native and citizen of India,

 6   seeks review of a March 3, 2017, decision of the BIA denying

 7   Singh’s fourth motion to reopen his removal proceedings.       In

 8   re Gurjit Singh, No. A 096 200 156 (B.I.A. Mar. 3, 2017).     We

 9   assume the parties’ familiarity with the underlying facts and

10   procedural history in this case.

11       We review the BIA’s denial of Singh’s motion to reopen

12   for abuse of discretion.   Ali v. Gonzales, 448 F.3d 515,

13   517 (2d Cir. 2006).   We review the BIA’s factual findings

14   regarding country conditions under the substantial evidence

15   standard.    See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169

16   (2d Cir. 2008).    An alien seeking to reopen proceedings may

17   file one motion to reopen no later than 90 days after the

18   final administrative decision is rendered.    8 U.S.C.

19   § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).       Singh’s

20   fourth motion to reopen, filed eight years after his final

21   order of removal, was untimely and number barred.

22       However, the time and number limitations do not apply

                                    2
1    if the motion is filed to apply for asylum “based on

2    changed country conditions arising in the country of

3    nationality or the country to which removal has been

4    ordered, if such evidence is material and was not available

5    and would not have been discovered or presented at the

6    previous proceeding.”   8 U.S.C. § 1229a(c)(7)(C)(ii); see

 7   also 8 C.F.R. § 1003.2(c)(3)(ii).   Evidence is not

 8   “previously unavailable” if it “could have been presented

 9   at the hearing before the IJ,” Norani v. Gonzales, 451 F.3d
10   292, 294 (2d Cir. 2006), and in reviewing whether there has

11   been a change, the BIA compares the country conditions at

12   the time of the hearing with those at the time of the

13   motion to reopen, In re S-Y-G-, 24 I. & N. Dec. 247, 253

14   (BIA 2007).

15       The BIA did not abuse its discretion in finding that

16   Singh failed to establish changed country conditions.    As in

17   his three other motions, Singh alleged that the Indian police

18   continued to search for him and were harassing his family and

19   searching their home.   Other than alleging specific visits

20   and threats, these allegations are indistinguishable from

21   those Singh made in his previous motions to reopen.          See

22   Norani, 451 F.3d at 294; In re S-Y-G-, 24 I. & N. Dec. at

                                   3
1    253.     Moreover, we have already upheld the BIA’s conclusion

2    that those allegations did not amount to changed country

3    conditions.       See Singh v. Holder, 541 F. App’x 121, 121-22

 4   (2d Cir. 2013); Singh v. Lynch, 615 F. App’x 716, 716-17 (2d

 5   Cir. 2015).

 6          In addition, the allegations reflect a continuation of

 7   the circumstances underlying Singh’s original asylum claim.

8    Because Singh’s original claim was denied on credibility

9    grounds, the BIA did not abuse its discretion in declining to

10   credit       Singh’s    family    members’     affidavits,        which    are

11   essentially identical, and which describe the arrests as to

12   which    Singh    was    found   not   credible.      Qin   Wen    Zheng   v.

13   Gonzales, 500 F.3d 143, 147 (2d Cir. 2007) (holding that BIA

14   may rely on underlying adverse credibility determination to

15   reject new evidence that relies on the same facts).

16          Nor    does     Singh’s   other     evidence   establish      changed

17   conditions.          The news articles describing police actions

18   against      Punjabi    Sikhs    and   their   political    leaders       echo

19   similar events described in articles Singh submitted during

20   his 2007 hearing.          And the State Department’s 2015 Country

21   Report documents conditions similar to those in the 2006

22   Report.      See In re S-Y-G-, 24 I. & N. Dec. at 253.

                                            4
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                             FOR THE COURT:
4                             Catherine O’Hagan Wolfe, Clerk




                               5